Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on March 22, 2022 has been accepted and entered.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, none of the prior art of record specifies or makes obvious an absorber structure for a thermal detector, the absorber structure comprising: 
edges defining a basic form, a plurality of first legs of electrically conducting material joined in an electrically conductive manner to form a grid that extends between the edges of the absorber structure, the grid defining openings between the edges, the grid of openings being formed by the plurality of first legs connected together in a continuous loop around the openings, the plurality of first legs forming at least one continuous loop connection between the edges of the absorber structure; and 
a plurality of second legs of electrically conducting material joined in an electrically conductive manner to respective ones of the plurality of first legs, wherein respective ones of the plurality of second legs protrude from the respective ones of the plurality of first legs into respective ones of the openings of the grid and terminate at points of termination located at a distance from adjacent ones of the plurality of first legs.
Regarding claim 11, none of the prior art of record specifies or makes obvious a thermal detector comprising an absorber structure, wherein the absorber structure comprises 
edges defining a basic form, 
a plurality of first legs of electrically conducting material joined in an electrically conductive manner to form a grid that extends between the edges of the absorber structure, the grid defining openings between the edges, the grid of openings being formed by the plurality of first legs connected together in a continuous loop around the openings, the plurality of first legs forming at least one continuous loop connection between the edges of the absorber structure; and 
a plurality of second legs of electrically conducting material joined in an electrically conductive manner to respective ones of the plurality of first legs, wherein respective ones of the plurality of second legs protrude from respective ones of the plurality of first legs into respective ones of the openings of the grid and terminate at points of termination located at a distance from adjacent ones of the plurality of first legs.
Regarding claims 1 and 11, applicant’s arguments filed on March 22, 2022 are persuasive (See pages 10-11).  
The balance of claims are allowable for the above stated reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE S. KIM whose telephone number is (571)272-8458. The examiner can normally be reached M-F 8am-4:30pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE S. KIM/Primary Examiner, Art Unit 2896